       Case 1:18-cv-08948-JFK-JLC Document 11 Filed 10/17/18 Page 1 of 5




BY ECF
Hon. James L. Cott
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 21-D
New York, NY 10007-1312
                                                                              October 17, 2018

Re: King v. Wang et. al. No. 14-cv-07694 (JFK-JCL)

Dear Judge Cott:
        We write as counsel for Plaintiff Yien-Koo King (“Plaintiff”) in response to the letter from
Mr. Akiva Cohen, Esq. dated October 15, 2018 which seeks a pre-motion conference regarding
the issuance of subpoenas sent to six attorneys who were involved in the defendants’ asset transfers
between 2004 and 2016. Initially, we note that the Mr. Cohen’s assertion that we were unwilling
to meet and confer is false. Substantively, as explained below, the defendants Andrew and Shou-
Kung Wang’s (the “Defendants”) protestations are made for the sole purpose of keeping their
multi-million-dollar RICO operations secret. Notwithstanding the objections in Mr. Cohen’s letter,
the Plaintiff does not seek privileged communications from anyone except the attorney who,
together with Andrew, orchestrated the suspect contracts with the five strawmen buyers (i.e.,
Martin Klein, Esq.) referenced in our letter to Your Honor of October 10, 2018. See Dkt. No. 101.
Because he was demonstrably directly responsible for arranging the strawman sales between 2005
and 2009, Mr. Klein is one of the most important witnesses in this case—he must produce
documents and he must be deposed.
        As earlier noted, this case concerns an estate fiduciary who violated federal and state law
by selling millions of dollars’ worth of estate-owned paintings to himself and his father through
six fraudulent contracts, only to then advertise and resell those paintings in China to reap tens of
millions of dollars in profits. There are two periods of financial activity under scrutiny: 2003-2009,
when the Defendants used their own funds to clandestinely purchase $4.3 million in art from the
estate of Chi-Chuan Wang (the “Estate”), and 2008-2016, when the works were re-sold for a
fortune overseas. The six subpoenas at issue (i.e. five to real-estate attorneys and one to Mr. Klein)
seek information on accounts used to accomplish both ends of these fraudulent transactions. The
objective is to obtain records reflecting the specifics of the Defendants’ funding of their strawman
scheme and how/when they profited from it. The subpoena to Mr. Klein additionally seeks
information related to his involvement in the organization and execution of the six strawman sales.
As set forth below, the Plaintiff is equipped to make a prima facie showing of the witness’s role in
this regard.
       Case 1:18-cv-08948-JFK-JLC Document 11 Filed 10/17/18 Page 2 of 5


       The Subpoenas to the Real Estate Attorneys Do Not Seek Privileged
       Communications; They Seek Documentation Relevant to the RICO Enterprise
        The Defendants’ finances are relevant to the question of how they managed to purchase
$4.3 million dollars’ worth of Estate paintings between 2005 and 2009 and purchase $13 million
dollars’ worth of real property between 2009 and 2016. As of 2018, property records and Chinese
news reports indicate that the Defendants are millionaires many times over, yet this was not always
the case. Andrew Wang testified during a deposition in 2005 that in the late 1990s and early 2000s
he struggled to make ends meet. In 1997 he tried operating a modern-art studio out of a Manhattan
condo his grandfather gave him, but he and his business partner “spent all the money [they made]
on the maintenance of the place.” Andrew eventually closed his art-studio venture and was forced
to move in with Shou-Kung (his father) in Queens while taking an entry-level job at Sotheby’s.
Andrew previously testified that in 1999 he left Sotheby’s and “was earning some little money”
from renting out his condo, “but not enough for myself.” He claims to have earned a modest sum
from consulting at a Chinese auction house in 2002 and made a significant amount of money
($350,000.00) from selling his condo in 2003. Beyond this, Andrew Wang admitted to owning
scant assets. Defendant Shou-Kung testified to similar financial circumstances. Though his art
company, defendant Jian Bao Gallery, had a modest collection of paintings, Shou-Kung claimed
these were all stolen by his sister (i.e. the Plaintiff) and her husband in or about 1998 and have
remained in “their hands” ever since. In terms of income, Shou-Kung testified his only source was
a salary of “$1,000 a month” from his father (i.e. decedent Chi-Chuan Wang) which continued
“until Kenneth King and Yien Koo got rid of [him]” in 1998.
        The subpoenas served on the five real-estate attorneys seek documents related to the
accounts used by Shou-Kung and Andrew between 2003 and 2016 to buy and sell a total of $17
million worth of real estate. Such information is probative for at least two reasons. First, if non-
privileged production from the attorneys identifies bank accounts that were used for large transfers
with the strawmen buyers and/or overseas accounts which paid the Estate for the 98 paintings at
issue, then this would be conclusive evidence of self-dealing. Separately, if the real-estate
attorneys’ records show (as we believe they will) that Andrew and Shou-Kung were involved in
other large-scale asset transfers or controlled multi-million-dollar accounts this would be
indicative of their profiting from the RICO enterprise. Evidence of a defendant’s sudden increase
in wealth following an alleged large-scale property crime is probative of whether the defendant
participated in the crime. See, e.g., United States v. Ewings, 936 F.2d 903 (7th Cir. 1991); United
States v. Trudo, 449 F.2d 649, 651 (2d Cir. 1971).
       Again, the subpoenas to the five real-estate attorneys do not target privileged
communications, though we would expect privilege logs to be created as required by the S.D.N.Y.
Local Rules and Fed. R. Civ. P. Rule 45.
       The Subpoena Served on Martin Klein, Esq. Seeks Both Non-Privileged
       Documentation and Potentially Privileged Communications Based Upon the Crime-
       Fraud Exception

       The issue of attorney-client privilege raised in Mr. Cohen’s letter is relevant only to the
subpoena served on Martin Klien, Esq. of Kamerman, Uncyk, Soniker, and Klien, P.C. (the
“Kamerman Firm”). By way of background, a jury verdict rendered in 2017 found that the will
(the “Fraudulent Will”) propounded by the Defendants (and which first prompted Andrew’s
appointment as preliminary executor) was fraudulent, coerced, and signed at a time when C.C.

                                                                                                  2
       Case 1:18-cv-08948-JFK-JLC Document 11 Filed 10/17/18 Page 3 of 5


Wang lacked testamentary capacity. By way of further background, the Kamerman Firm was the
entity which drafted the Fraudulent Will and oversaw its execution in February 2003.1 Following
Andrew’s appointment as preliminary executor in August 2003 pursuant to the Fraudulent Will’s
terms, Mr. Klein of the Kamerman Firm began representing Andrew in his fiduciary capacity and
proved instrumental in effectuating the sales at issue. Mr. Klein received communications from
Andrew about each of the buyers’ supposed offers and then made sales pitches to the Public
Administrator (Andrew’s co-fiduciary) to get her approval for the alleged arm’s length deals.
        To the extent that communications exist between Andrew and Mr. Klein which may be
categorized as privileged, they are discoverable under the crime-fraud exception which “strips the
privilege” as to communications which were made “in furtherance of contemplated or ongoing
criminal or fraudulent conduct.” John Doe, Inc. v. United States (in re John Does, Inc.), 13 F.3d
633, 636 (2d Cir. 1994) (internal quotation omitted). The exception has two requirements: (1) there
must be at least a “reasonable basis to suspect” that a fraud or crime was attempted by the party
invoking privilege and (2) the communications with counsel must have been in furtherance of that
crime (even if counsel was unaware). Ivers v. Keene Corp. (In re Bairnco Corp. Sec. Litig.), 148
F.R.D. 91, 100 (S.D.N.Y. 1993) (citations omitted). Both prongs are met here.
        First, there is a reasonable basis to suspect “the client was engaged in planning a fraudulent
scheme when seeking advice from counsel.” Id. Beyond mere “suspicion,” it is an incontrovertible
fact that Andrew lied when securing the Public Administrator’s approval for his sales by hiding
the true identities of the buyers. As mentioned in our prior letter, the purported buyer of
$400,000.00 worth of paintings, Wei Zheng, testified through a translator in 2015 that: (a) he never
purchased a dime’s worth of classical Chinese art in his life, (b) could not read or understand the
English contracts Andrew asked him to sign, (c) could never have afforded to pay for the paintings
he agreed to purchase, and (d) had no involvement in the transaction other than signing the
documents which listed him as the buyer. None of this was divulged to the Public Administrator
at the time. In another instance, when confronted with the fact that one of the purchaser’s
residential address was Andrew’s own home in China, Andrew dissembled by claiming that the
purchaser was a friend who was living with him at time. Altering his story yet again, he recently
claimed in sworn discovery responses that he cannot provide complete information on the five
strawmen buyers because he did not deal with them directly.2 His interrogatory responses claim
the middle-man who “had the direct contact” with the five strawman buyers is dead and the
information sought by the Plaintiff gone. As shown below, however, the existence of a middle-
man between Andrew and the strawmen is squarely refuted by Mr. Klein’s communications with
the Public Administrator.
        The second prong is satisfied because Marty Klein, Esq. played an indispensable role in
advancing the Defendants’ fraud. For instance, Mr. Klein forwarded the following message to the
Public Administrator’s counsel (Peter Schram, Esq.) on January 27, 2005 to induce her approval
of the first Estate sale to “Mr. Zheng”:


1
  The jury’s finding was upheld in its entirety on appeal to the Appellate Division: First Department
in 2018. Leave to appeal was subsequently denied by the New York Court of Appeals.
2
  We will have a transcript of the testimony and discovery responses available at the scheduled
conference on October 23, 2018.


                                                                                                    3
         Case 1:18-cv-08948-JFK-JLC Document 11 Filed 10/17/18 Page 4 of 5




Mr. Zheng, according to both his and Andrew’s sworn testimonies, never offered to—and did
not— purchase any paintings. All of the escrow agreements, bills of sale, sales contracts, and other
documents signed by Wei Zheng in February 2005 and forwarded to the Estate by Mr. Klein were
shams. This is fraud.3
       Even if Mr. Zheng’s sworn disavowal did not exist, other evidence proves that the 98
paintings sold to the five buyers found their way back into Andrew’s hands in China. Andrew
displayed a total of approximately 25 Estate-sold paintings (which included at least one painting
from each of the five strawmen buyers) at major Chinese art exhibitions in 2009 and 2010. He
wrote exhibition prefaces, gave speeches, and spoke to reporters about how he took great pride in
bringing Chi-Chuan Wang’s artwork back to the “Motherland.” As one article published by
China.com explained:

                          Yesterday, Mr. Yiqiang Wang [Andrew Wang], the
                          grandson of the late great collector Mr. Jiqian Wang
                          [C.C. Wang], came to the Capital Museum and stood
                          in front of this national treasure [Guo Xi’s “Travelers
                          in Autumn Mountains”], an ancient painting of the
                          Song Dynasty. He called this a “homecoming” tour of
                          the cultural relics.
                                                  ****
                          Yiqiang Wang [Andrew Wang] said that this
                          exhibition was just the beginning of showcasing the
                          collections of the Wang family, and they were
                          considering donating important private collections
                          to the country.


3
    Introductory communications which forward buyer information exist for each of the six sales.
                                                                                                   4
          Case 1:18-cv-08948-JFK-JLC Document 11 Filed 10/17/18 Page 5 of 5


The 2009 Capital Museum exhibition referenced in the above article displayed no less than sixteen
(16) paintings supposedly sold by Andrew to “Wei Zheng,” “Chen Mei Lin,” and the rest of the
strawmen. And yet it was Andrew who participated in the ribbon cutting ceremony and took credit
for supplying the paintings:




      Pictures from the Capital Museum’s official website depicting Andrew Wang at the opening
      ceremony of Hanhai Auction Co. Ltd. and Bao Wu Tang’s promotional exhibition in 2009.
        For the forgoing reasons the subpoenas issued to the five real estate attorneys and Mr. Klein
are appropriate and necessary under the Fed. R. of Civ. P. and the Local Rules of this District
Court. We thank Your Honor for the Court’s attention to this matter and look forward to discussing
it more completely at the scheduled pre-motion conference on October 23, 2018.

                                              Respectfully submitted:

                                              Sam P. Israel, P. C.

                                              By: /s/Sam P. Israel
                                              Sam P. Israel (SPI0270)
                                              Attorneys for Plaintiffs
                                              180 Maiden Lane, 6th Floor
                                              New York, New York 10038
                                              T: 646-787-9880 | F: 646-787-9886

cc.       Carolyn Shields, Esq. (via ECF);
          Akiva Cohen, Esq. (via ECF)


Enclosures




                                                                                                   5
